DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/28/2021. The examiner acknowledges the amendments to claims 1-2, 8-9, and 15-16. Claims 10 and 19 are cancelled. Claims 1-9, 11-18, and 20-22 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 09/28/2021 with respect to the USC 101 rejections of claims 1-9, 11-18, and 20-22 have been fully considered but they are not persuasive. Although the interview summary mailed on 08/17/2021 mentions notifying a user to consume water to alleviate dehydration when low hydration was detected as a potential way to integrate the abstract ideas of claim 1, 8, and 15, such as estimating a hydration level, into a practical application, the actual “treatment” positively recited in the claims is a conditional limitation contingent on a particular condition (estimate of the hydration level satisfying a threshold value) which may not occur in all conceivable situations, such as an estimated hydration level not satisfying a threshold value, is not particular, have more than a nominal or insignificant relationship to the exceptions, and is merely extra-solutionary activity. An example of a proper integration of an abstract idea into a practical treatment is “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer TM, that are water-based and marketed and labeled for oral consumption to treat dehydration (or thirst). For these reasons, notifying a user to consume water or consume less water does not integrate the abstract ideas of the claims into a practical application of a treatment.
Applicant’s arguments, see pg 10, filed 09/28/2021, with respect to the rejection(s) of claim(s) 1-9, 11-18, and 20-22 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140358012 A1 to Richards, et al. (hereinafter Richards).

Claim Interpretation
Regarding the claim term “binary multispectral sensor (BMS) device” present in claim 22, the examiner notes that the specification of the instant application provides a limited description of the device. In particular, 0012-0013 of the instant application indicate only that the BMS device is one kind of multispectral sensor. It is noted that binary multispectral sensor (BMS) device is not a term of art, although “multispectral sensor” is a term known in the art. After further consideration of the prior art, for the purposes of examination the BMS device will be interpreted to refer to a multispectral sensor or imaging device which is defined in the art. In particular, the multispectral sensor or imaging device should also measure groups of relatively narrow wavelength bands. The interpretation of using relatively narrow wavelength bands appear to meet the definition of the term “binary” given that it is not defined in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-18, and 20-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated with the tissue,” “perform a fitting of the absorption spectra data to a tissue absorption model,” and provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value in claims 1, 8, and 15. The abstract idea is part of the Mathematical Concepts and/or Organizing 
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Applicant' s specification (para [0035]) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. obtaining, determining and performing) that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.
	
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “less” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the term “indicating that the subject… is to consume less water” has been rendered indefinite because it is unclear what the maximum amount of water recommended could be in order to qualify as “less water.” In order to further prosecution, the term “less water” will be interpreted as equivalent to recommending any amount of water that is less than an amount of water mapped to “consume water,” which can include a recommendation that the subject should drink approximately 0 amount of water or not drink any water.
Claims 2-7, 9, 11-14, 16-18, and 20-22 are rejected for depending on and failing to further clarify the indefinite subject matter of claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080221412 A1 to Baker, et al. (cited in previous Office Action, hereinafter Baker) in view of US 20140358012 A1 to Richards, et al. (hereinafter Richards).
Regarding claim 1, Baker teaches a device (monitor, 22; Abstract; para [0030]; Fig. 3), comprising:
one or more memories (memory, 44); and
one or more processors communicatively coupled to the one or more memories (processor, 42; para [0032]; para [0038]-[0039]), to:
obtain absorption spectra data associated with tissue of a subject (para [0030]-[0032]), wherein the absorption spectra data is obtained for a plurality of wavelength channels (para [0031]);
determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated with the tissue (para [0038]-[0043]; note 
determine, based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and perform one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
Baker does not directly disclose that 16 or more wavelength channels are used; and
wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value.
However, Baker teaches an experimental test of the device including measuring hydration using a spectrometer with a spectral resolution of 18 nm over a range with a total width of 350 nm (Baker para [0044], in an experimental test of the device a spectrometer with a spectral resolution of around 18 nm was used to collect measurements over the wavelength range of 1000-1350 nm [the examiner notes that at a resolution of 18 nm, this indicates the ability for measurements to be collected for around 19 different wavelengths. For example, 1000nm, 1018 nm, 1036 nm, etc.]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that Baker would have been motivated to sample data across as many channels as possible to collect as much data as possible for analysis. In this case, with 18 nm resolution, it would yield 19 channels.

provide a notification indicating that the subject is to consume water (drink more, which can include drinking more water) or is to consume less water (drink less, which can include drinking less water) when an estimate of a hydration level satisfies a threshold value [0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain threshold, as recognized by Baker [0390]. Furthermore, it is well-known in the art that dehydration is caused by a lower than normal fluid volume, so an obvious treatment for a dehydrated patient is to suggest they replenish their fluid volume by drinking fluids such as water or fluids that have a high water content.

Regarding claim 2, Baker in view of Richards teaches the invention of claim 1, and Baker further teaches the one or more processors, when performing the one or more actions, are to at least one of:
provide the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), 

transmit a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

Regarding claim 3, Baker in view of Richards teach the invention of claim 1, and Baker further teaches the device includes a multispectral sensor device (para [0012]; note the sensor of Baker emits and detects light of a range of wavelengths; multispectral sensor device is interpreted to be a device capable of measuring, gathering, collecting, or determining absorption spectra data associated with a plurality of wavelength channels, see para [0029] of instant specification).

Regarding claim 5, Baker in view of Richards teach the invention of claim 1, and Baker further teaches the plurality of wavelength channels are associated with near-infrared light or visible light (Abstract).

Regarding claim 6, Baker in view of Richards teach the invention of claim 1, however Baker does not teach the device is configured to contact a skin surface of the subject.
Richards teaches a device is configured to contact a skin surface of the subject [0026, 0076] (Fig. 4B, Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have the device is configured to contact a skin surface of the subject, because modifying the device such that it can be worn such that it is in continuous 

Regarding clam 7, Baker in view of Richards teach the invention of claim 1, and Baker further teaches the tissue of the subject is associated with at least one of a wrist, a finger, an arm, a leg, a head (para [0044]), or an ear.

Regarding claim 8, Baker teaches a non-transitory computer-readable medium (memory, 44; Abstract; para [0030]; Fig. 3) storing instructions (para [0032]; para [0039]), the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors (processor, 42; para [0032]; para [0038]-[0039]) to:
obtain absorption spectra data associated with tissue of a subject (para [0039]; processor 42 calculates the concentration (C) based on measured absorbance spectrum data (Am) using equation (4) of Baker with a matrix manipulation environment stored in memory 44);
perform a fitting of the absorption spectra data to a tissue absorption model (para [0038]; note the fitting of measured absorbance spectrum data is performed by multi-linear regression model);
determine, based on the fitting, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw using the multi-linear regression model, see para [0038]-[0039]); determine, based on the estimate of the water 
However, Baker does not teach wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value.
Richards teaches one or more processors [0081] (Fig 1), when performing one or more actions, are to:
provide a notification indicating that the subject is to consume water (drink more, which can include drinking more water) or is to consume less water (drink less, which can include drinking less water) when an estimate of a hydration level satisfies a threshold value [0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain 

Regarding claim 9, Baker in view of Richards teach the invention of claim 8, and Baker further teaches the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to at least one of: provide the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), provide a notification indicating that the subject is not to consume water when the estimate of the hydration level satisfies a threshold value, transmit a notification to a user device of the subject when the estimate of the hydration level satisfies a threshold value, or transmit a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

Regarding claim 11, Baker in view of Richards teach the invention of claim 8, Baker further teaches the tissue absorption model models light scattering and light absorption in tissue (para [0031]; para [0035]; para [0038]; light intensity directly proportional to the absorbance and scattering in the tissue is converted to tissue absorbance spectrum, which is fed into the multilinear regression model; see equations (3) and (4) of Baker).

Regarding claim 14, Baker in view of Richards teach the non-transitory computer-readable medium of claim 8, and Baker further teaches prior to performing the fitting, initial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the initial values for the tissue absorption model prior to performing the fitting using the said processor of Baker, for example, to eliminate the need of an additional hardware to compute the initial values from data stored in said memory.
	
Regarding claim 15, Baker teaches a method (Abstract), comprising: obtaining, by a device, absorption spectra data associated with tissue of a subject (para [0030]-[0032]; note the processor obtains measured absorbance spectrum); determining, by the device and based on the absorption spectra data, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw, see para [0038]-[0039]); determining, by the device and based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and performing, by the device, one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).
However, Baker does not teach wherein the one or more processors, when performing the one or more actions, are to:

Richards teaches one or more processors [0081] (Fig 1), when performing one or more actions, are to:
provide a notification indicating that the subject is to consume water (drink more, which can include drinking more water) or is to consume less water (drink less, which can include drinking less water) when an estimate of a hydration level satisfies a threshold value [0337, 0390].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Baker to have wherein the one or more processors, when performing the one or more actions, are to:
provide a notification indicating that the subject is to consume water or is to consume less water when the estimate of the hydration level satisfies a threshold value, because doing so would have the predicable result of enabling the device to notify a user when they should drink more or less when their detected hydration exceeds a certain threshold, as recognized by Baker [0390]. Furthermore, it is well-known in the art that dehydration is caused by a lower than normal fluid volume, so an obvious treatment for a dehydrated patient is to suggest they replenish their fluid volume by drinking fluids such as water or fluids that have a high water content.

	Regarding claim 16, Baker in view of Richards teach the invention of claim 15, and Baker further teaches the one or more actions include at least one of: providing the estimate of 
transmitting a notification to a user device of the subject when the estimate of the hydration level satisfies a threshold value, or
transmitting a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

	Regarding claim 17, Baker in view of Richards teach the invention of claim 15, and Baker further teaches the tissue of the subject is at least one of a skin layer or a muscle layer (para [0025]).

	Regarding claim 18, Baker in view of Richards teach the invention of claim 15, and Baker further teaches the estimate of the hydration level of the subject relates to at least one of a hydration level in a skin layer of the subject or a hydration level in a muscle layer of the subject (para [0025]).

Regarding claim 20, Baker in view of Richards teach the invention of claim 15, and Baker further teaches the estimate of the water content associated with the tissue is determined using a tissue absorption model (para [0038]-[0039]; note water content is estimated using equations (3) and (4) using measured tissue absorbance spectrum (AM)).

	Regarding claim 21, Baker in view of Richards teach the device of claim 1 as above, and Baker further teaches the absorption spectra data is based on a plurality of light sources being .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Richards as applied to claim 3 above, and further in view of US 2017/0319131 A1 to Xavier da Silveira et al. (cited in previous Office Action, hereinafter “Xavier da Silveira”).
Regarding claim 4, Baker in view of Richards teach the invention of claim 3, and Baker further teaches the tissue is a skin layer (para [0025]), however they fail to teach the skin layer is based on a first distance between a light source of the multispectral sensor device and a light detector of the multispectral sensor device, and wherein the tissue is a muscle layer based on a second distance between the light source and the light detector.
Xavier da Silveira teaches a device (wearable device, 100) comprising a processor (processor printed circuit board, 106) to monitor the hydration level of a subject (Abstract) and a multispectral sensor (emitting component, 102; sensor 104; para [0078]), wherein processor obtains and calculates hydration level based on both the light signal from a skin layer (Abstract; para [0076]; para [0080]) based on a first distance between a light source of the multispectral sensor device (illuminators, E1, E2 & E3; Fig. 4) and a light detector of the multispectral sensor device (photodetector, PD; Fig. 4; para [0064]), and the light signal from a muscle layer (para [0076]) based on a second distance between the light source (illuminators, E1, E2 & E3; Fig. 4) and the light detector (photodetector, PD; Fig. 4; para [0064]).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Richards as applied to claim 8 above, and further in view of US 2014/0155760 A1 to Ridder et al. (cited in previous Office Action, hereinafter “Ridder”).
Regarding claim 12, Baker in view of Ridder teach the invention of claim 8, but they fail to teach the fitting of the absorption spectra data to the tissue absorption model is performed using a nonlinear least squares procedure.
Ridder teaches a non-transitory computer-readable medium to monitor hydration level of a subject (memory of computing subsystem 500; Abstract; para [0174]; Fig. 2) storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors (para [0387]; para [0394]; note memory stores codes executed by processor, and the codes implement the inventions of Ridder), wherein hydration measurement is obtained by fitting tissue absorption spectra using nonlinear least squares regression method (para [0271]-[0272]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Baker of the combination Baker/Richards to perform the fitting of the absorption spectra data using a nonlinear least squares procedure, in order to provide physical meaning to the calculated water content and hydration level, as taught by Ridder (para [0272]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Richards as applied to claim 8 above, and further in view of Chen et al. (Journal of Biomedical Science and Engineering (2010)) (cited in previous Office Action, hereinafter “Chen”).
Regarding claim 13, Baker in view of Richards teach the invention of claim 8, but they fail to teach the fitting of the absorption spectra data to the tissue absorption model is constrained by a logistic function that provides a boundary for a value of the water content. 
Chen teaches a method of analyzing diagnosis data (Abstract), comprising constraining said data said with logistic function that provides a boundary for the data (pg 570, col 1, para 3) prior to fitting data to a least squares model (pg 569, col 1, para 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chen to the invention of Baker in view of Richards to constrain the fitting of the absorption spectra data to the tissue absorption model by a logistic function that provides a boundary for a value of the water content, in order to resolve the problem of collinearity, as taught by Chen (pg 572, col 2, para 1), thus improving analysis of the relationship between variables.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Richards as applied to claim 1 above, and further in view of US 2010/0140461 A1 to Sprigle et al. (cited in previous Office Action, hereinafter Sprigle).
Regarding claim 22, Baker in view of Richards teach the device of claim 1 as above. Baker further discloses that the absorption spectra data is obtained from a spectrometer over multiple spectral wavelengths (Baker Paragraph 0031, the spectrometer 40 may convert the 
However, Baker in view of Richards do not directly disclose that the spectrometer is a binary multispectral sensor (BMS) device. 
Sprigle teaches a system for multispectral detectors in the field of medical sensing (Sprigle Paragraph 0015, detecting and characterizing erythema and bruises on surfaces and subsurfaces through isolation of spectra of interest) using tissue water detection (Sprigle Paragraph 0093, water peak between 940 nm and 970 nm). Sprigle further teaches the use of a binary multispectral detector (Sprigle Paragraph 0047, the multispectral filter arrays [multispectral detector] include mosaics of light sensitive elements; Sprigle Paragraph 0049, in some applications a narrow band profile would be desired which could encompass light having a wavelength difference of approximately 1 nm [multispectral detector is binary]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180070850 A1 and US 20160220184 A1 are mentioned because they disclose devices configurable to alert a user to consume water based on a user’s detected hydration level. US 20190015023 A1 and US 20170319131 A1 are mentioned because they disclose determining a user’s hydration based on using several wavelength channels which penetrate a user’s skin at different depths.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                          

/DANIEL L CERIONI/Primary Examiner, Art Unit 3791